Exhibit 10.1
AGREEMENT AND AMENDMENT NO. 3
     THIS AGREEMENT AND AMENDMENT NO. 3 (this “Amendment”) is made as of
September 30, 2011 by and among TIMEPAYMENT CORP, a Delaware corporation (the
“Borrower”), SOVEREIGN BANK, as a Lender and as agent, and the other Lenders
party hereto.
     WHEREAS, the parties hereto are parties to a certain Amended and Restated
Credit Agreement, dated as of July 9, 2008 (as amended, supplemented, or
restated from time to time, the “Credit Agreement”; terms defined in the Credit
Agreement are used herein with the same meanings); and
     WHEREAS, the Borrower has requested that the Maturity Date under the Credit
Agreement be extended and that the Lenders make certain other amendments to the
Credit Agreement, and the Lenders are willing to do so on the terms and
conditions hereafter set forth.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Amendments to the Credit Agreement.
          (a) The defined term “Maturity Date” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:
“Maturity Date. August 2, 2014.”
          (b) The defined term “Conversion Term Loan Maturity Date” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:
“Conversion Term Loan Maturity Date. February 2, 2015.”
          (c) Section 2.5(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(a) Each Revolving Credit Loan which is a Base Rate Loan shall bear interest on
the outstanding principal amount thereof at a rate per annum equal to the Base
Rate plus three quarters of one percent (0.75%) per annum, and the Conversion
Term Loan, if it is a Base Rate Loan, shall bear interest on the outstanding
principal amount thereof at a rate per annum equal to the Base Rate plus one and
one quarter percent (1.25%) per annum, which rates shall change
contemporaneously with any change in the Base Rate. Such interest shall be
payable monthly in arrears on the first Business Day of each month.”

 



--------------------------------------------------------------------------------



 



          (d) Section 2.5(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(b) Each Revolving Credit Loan which is a LIBOR Loan shall bear interest on the
outstanding principal amount thereof, for each Interest Period applicable
thereto, at a rate per annum equal to the LIBOR Rate plus two and three quarters
percent (2.75%) per annum, and the Conversion Term Loan, if it is a LIBOR Loan,
shall bear interest on the outstanding principal amount thereof, for each
Interest Period applicable thereto, at a rate per annum equal to the LIBOR Rate
plus three and one quarter percent (3.25%) per annum. Such interest shall be
payable monthly in arrears on the first Business Day of each month.
          (e) Section 2.6(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(a) The Borrower shall pay to the Agent for the benefit of the Lenders an
unused line fee (the “Unused Fee”), computed on a daily basis and payable
monthly in arrears on the first Business Day of each month, equal to
three-eighths of one percent (0.375%) per annum of the excess of (i) the Total
Commitment at the time over (ii) the Total Outstandings from time to time.”
          (f) Section 6.3 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
“Leverage Ratio. The Borrower shall not permit the Leverage Ratio at any time to
exceed 3.50 to 1.00.”
     2. Effective Date. This Amendment shall become effective as of the date
first set forth above upon satisfaction of the following conditions:
          (a) The execution and delivery of this Amendment by the Lenders and
the Borrower;
          (b) Each Lender shall have received a fee in the amount of five
one-hundredths of one percent (0.05%) of its Commitment under the Credit
Agreement, as amended;
          (c) No litigation, arbitration, proceeding or investigation shall be
pending or threatened which questions the validity or legality of the
transactions contemplated by any Loan Document or seeks a restraining order,
injunction or damages in connection therewith, or which, in the judgment of the
Agent, might adversely affect the transactions contemplated hereby or might have
a Material Adverse Effect; and
          (d) The Borrower shall have paid to the Agent all fees to be paid
(including pursuant to Section 2.6(c) of the Credit Agreement) on or prior to
the date hereof.

 



--------------------------------------------------------------------------------



 



     3. Representations. The Borrower represents and warrants to the Lenders as
follows:
          (a) the representations and warranties contained in Section IV of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof except to the extent that such representations and warranties
expressly relate to an earlier date;
          (b) immediately following the effectiveness of this Amendment, no
Default will have occurred and be continuing;
          (c) the resolutions referred to in Section 3.1(a)(viii) of the Credit
Agreement remain in full force and effect; and
     4. General. The amendments to the Credit Agreement contained herein are
limited as provided herein and do not extend to any other provisions of the
Credit Agreement not specified herein or to any other matter. The Credit
Agreement is ratified and confirmed and shall continue in full force and effect
as amended hereby. This Amendment may be executed in any number of counterparts
with the same effect as if the signatures hereto and thereto were upon the same
instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement and Amendment No. 3 has been executed as
a sealed instrument as of the date first set forth above.

                    TIMEPAYMENT CORP.       SOVEREIGN BANK, Individually and as
Agent  
 
                 
By:
          By:      
 
 
 
Name:          
 
Name:  
 
  Title:           Title:  

            BERKSHIRE BANK
      By:           Name:           Title:           COMMERCE BANK & TRUST
COMPANY
      By:           Name:           Title:           PEOPLE’S UNITED BANK,
SUCCESSOR IN INTEREST BY MERGER TO DANVERSBANK         By:           Name:      
    Title:           WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:        

[Signature Page to Agreement and Amendment No.3]

 